Name: Commission Regulation (EEC) No 1467/77 of 30 June 1977 amending Regulation (EEC) No 394/70 on detailed rules for granting export refunds on sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  accounting
 Date Published: nan

 No L 162/6 Official Journal of the European Communities 1.7. 77 COMMISSION REGULATION (EEC) No 1467/77 of 30 June 1977 amending Regulation (EEC) No 394/70 on detailed rules for granting export refunds on sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar ; HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3330/ 74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regu ­ lation (EEC) No 1110/77 ( 2), and in particular Article 19 (2) thereof , Whereas the intervention price for white sugar and the intervention price for raw sugar fixed with effect from 1 July 1977 no longer include the levy provided for in Article 8 of Regulation (EEC) No 3330/74 ; whereas , in order that the effect of this new rule may be taken into account in determining the level of export refunds , the appropriate amendment should be made to Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar ( 3), as last amended by Regulation (EEC) No 1499/76 (4 ) ; Article 1 An Article 12a as follows is added to Regulation (EEC) No 394/70 : 'For the purposes of Articles 3 and 7 of Regulation (EEC) No 766/68 the export refund shall take ac ­ count of the amount of the levy for storage costs as provided for in Article 8 ( 1 ) ( a ) of Regulation (EEC) No 3330/74 fixed for the sugar year in question .' Article 2 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1977 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 359 , 31 . 12 . 1974 , p. 1 . (2) OJ No L 134, 28 . 5 . 1977 , p. 1 . (3 ) OJ No L 50, 4. 3 . 1970 , p. 1 . (4) OJ No L 167, 26 . 6 . 1976 , p. 29 .